 

EXHIBIT 10.2

 

SHARE CANCELLATION AGREEMENT

 

THIS SHARE CANCELLATION AGREEMENT (“Agreement”) is made effective as of this
16th day of November, 2020 by and between QUANTA, INC., a Nevada corporation
with an address at 3606 W. Magnolia Blvd., Burbank, CA 91505 (“Pubco”) and Eric
Rice, a shareholder in Pubco (“Shareholder”)

 

WHEREAS:

 

A. The Shareholder is the registered and beneficial owner of 18,030,032 shares
of common stock in Pubco;     B. Shareholder has agreed to cancel and return to
treasury 17,030,032 shares (the “Shares”) of the Shareholder’s common stock in
order to assist the Company with its plans to attract experienced management,
reorganize into a holding company, while transitioning the Company’s existing
CBD business operations into a newly formed operating subsidiary, without
requiring QNTA to further dilute its stock through the issuance of new shares;
and     C. The Shareholder is expressly retaining beneficial ownership in the
remaining 1,000,000 additional shares in QNTA held in his own name, and believes
in good faith that by cancelling the Shares, QNTA will have a greater chance of
success and by extension, the Shareholder will benefit over time due to an
increased stock price and expanded market for QNTA stock; and

 

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

 

3. REPRESENTATIONS AND WARRANTIES OF Shareholder and pubco     3.1 Title and
Authority of Shareholder. The Shareholder is and will be as of the Closing, the
registered and beneficial owner of and will have good and marketable title to
all of 17,030,032 shares held by him and will hold such free and clear of all
liens, charges and encumbrances whatsoever; and such shares of QNTA Stock held
by the Shareholder have been duly and validly issued and are fully paid and
non-assessable. The Shareholder has due and sufficient right and authority to
enter into this Agreement on the terms and conditions herein set forth and to
cancel the registered, legal and beneficial title and ownership of the
17,030,032 shares of QNTA Stock held by the Shareholder.     3.2 Capitalization.
The entire authorized common stock of Pubco consists of 100,000,000 shares of
common stock par value $0.001 (the “Pubco Common Stock”). All of the issued and
outstanding shares of Pubco Common Stock have been duly authorized, are validly
issued, were not issued in violation of any pre-emptive rights and are fully
paid and non-assessable, are not subject to pre-emptive rights and were issued
in full compliance with all federal, state, and local laws, rules and
regulations.     4. MISCELLANEOUS PROVISIONS     4.1 Further Assurances. Each of
the parties hereto will co-operate with the others and execute and deliver to
the other parties hereto such other instruments and documents and take such
other actions as may be reasonably requested from time to time by any other
party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement.     4.2 Amendment. This Agreement may not be amended
except by an instrument in writing signed by each of the parties.     4.3
Expenses. Each party will bear their own respective costs incurred in connection
with the preparation, execution and performance of this Agreement, including the
legal fees, all fees and expenses of agents, representatives and accountants,
and other costs incurred in connection with the preparation, execution and
performance of this Agreement.     4.4 Entire Agreement. This Agreement, and the
other documents in connection with the Transition to a Holding Company contain
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior arrangements and understandings, both written and
oral, expressed or implied, with respect thereto. Any preceding correspondence
or offers are expressly superseded and terminated by this Agreement.     4.5
Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the addresses for
the parties on file with QNTA’s transfer agent.     4.6 Headings. The headings
contained in this Agreement are for convenience purposes only and will not
affect in any way the meaning or interpretation of this Agreement.     4.7
Benefits. This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.     4.8 Assignment. This
Agreement may not be assigned (except by operation of law) by any party without
the consent of the other parties.     4.9 Governing Law. This Agreement will be
governed by and construed in accordance with the laws of the State of Nevada
applicable to contracts made and to be performed therein.     4.10 Counterparts.
This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

 



[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Share Cancellation
Agreement as of the day and year first above written.

 

QUANTA, INC.         By: /s/ Eric Rice     Authorized Signatory   Name: Eric
Rice   Title: Chief Executive Officer  

 

SHAREHOLDER       /s/ Eric Rice   Eric Rice, holder of 18,030,032   shares of
Pubco Common Stock  

 



   

